PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baicheng Zhang, et al.
Application No. 16/800,688
Filing Date: February 25, 2020
Attorney Docket No.  PA217.0063
For: Apparatus and Method Based on Selective Laser Melting Technique for Preparing Functionally Gradient Material
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed September 30, 2021, to accept the delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of China (CN) Application No. 2018102925999 retrieved on April 27, 2022.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the assigned Technology Center at (571) 272-1700. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions